            Case 1:21-cv-02892-CM Document 4 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHOSHANNA MORGAN,

                                 Plaintiff,
                                                                  21-CV-2892 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
PHIPPS HOUSING INC.,

                                 Defendant.

         Pursuant to the order issued April 6, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the January 12, 2020 order

in Morgan v. Catholic Guardian Soc’y, No. 11-CV-1815 (LAP) (S.D.N.Y. Jan. 12, 2012), the

complaint is dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 6, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
